Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                                SOUTH DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                               CASE NO.:

  PEDRO J. MARTE SILVERIO,
  JAIRO J. LUNA,
  and other similarly situated individuals,

          Plaintiffs,

  v.

  GO FISH CARGO, INC.,

        Defendant,
  __________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COME NOW the Plaintiffs PEDRO J. MARTE SILVERIO, and JAIRO J. LUNA, by and

  through the undersigned counsel, and hereby sue Defendant GO FISH CARGO, INC., and allege:

       1. This is an action to recover money damages for unpaid half-time overtime wages under the

          laws of the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. § 1337

          and by Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act, “the Act”,

          (Section 216 for jurisdictional placement).

       2. Plaintiffs PEDRO J. MARTE SILVERIO and JAIRO J. LUNA are residents of Dade

          County, within the jurisdiction of this Honorable Court.     The Plaintiffs are covered

          employees for purposes of the Act.

       3. Defendant GO FISH CARGO, INC. (hereinafter GO FISH CARGO or Defendant) is a

          Florida corporation, having its main place of business in Miami-Dade County, Florida. At

          all times, the Defendant was and is engaged in interstate commerce within the meaning of



                                              Page 1 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 2 of 13




        the FLSA. The Defendant is the employer of Plaintiffs and others similarly situated within

        the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     4. All the actions raised in this complaint took place in Dade County Florida, within the

        jurisdiction of this Court.

                         ALLEGATIONS COMMON TO ALL COUNTS

     5. This cause of action is brought by Plaintiffs PEDRO J. MARTE SILVERIO and JAIRO J.

        LUNA as a collective action to recover from the Defendant half-time overtime

        compensation liquidated damages, and the costs and reasonable attorney’s fees under the

        provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or

        the “ACT”) on behalf of Plaintiff, and all other current and former employees similarly

        situated to Plaintiff (“the asserted class”) who worked more than forty (40) hours during

        one or more weeks on or after August 2018 (the “material time”) without being

        compensated overtime wages pursuant to the FLSA.

     6. Defendant GO FISH CARGO is a third-party logistics provider, specializing in the fish

        market. Defendant GO FISH CARGO provides full cold storage, warehousing,

        transportation, and related services to companies engaged in interstate commerce.

        Defendant operates the facility at 2605 NW 75th Avenue, Miami Florida, 33122 where the

        Plaintiffs worked.

     7. At all times pertinent to this Complaint, the Employer/Defendant is and was, during all

        times hereafter mentioned, an enterprise engaged in commerce or the production of goods

        for commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s). the

        Employer/Defendant operates as a cold storage/warehouse/distribution company that sells

        and/or markets its services and/or goods to customers from throughout the United States.



                                           Page 2 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 3 of 13




        The Employer/Defendant employs more than two employees affecting interstate

        commerce. The Employer/Defendant uses the instrumentalities of interstate commerce and

        otherwise regularly engages in interstate commerce, particularly concerning its employees.

        Upon information and belief, the annual gross revenue of the Employer/Defendant was

        always, more than $500,000 per annum. Therefore, there is FLSA enterprise coverage.

     8. The Plaintiffs were employed by an enterprise engaged in interstate commerce. Plaintiffs

        were warehouse workers directly engaged in interstate commerce by handling and shipping

        merchandise out of state locations. Thus, Plaintiff s were covered employees for the Act.

        Therefore, there is FLSA individual coverage.

     9. The Defendant GO FISH CARGO employed Plaintiffs PEDRO J. MARTE SILVERIO

        and JAIRO J. LUNA, as non-exempted, full-time, salaried warehouse employees.

     10. Defendant employed Plaintiffs PEDRO J. MARTE SILVERIO and JAIRO J. LUNA at

        different times and periods and paid them at different salaries, but both Plaintiffs were

        subjected to the same unlawful employment practices, and they were not paid for all their

        overtime hours at the rate of time and a half their regular rate.

     11. The Plaintiffs performed the same duties as many others similarly situated employees,

        which consisted on general cold storage/warehouse work, such as receiving cargo, counting

        pieces, icing fish, organizing merchandise in the racks, pulling orders, palletizing, shrink

        wrapping, moving cargo around the warehouse, cleaning, disposing of garbage, etc. The

        Plaintiffs never performed activities affecting the safety of operation of motor vehicles.

        The Plaintiffs never exercised any discretion or judgment in any planning, building,

        placing, distribution, or balancing any pallet, container, or loose cargo. The Plaintiffs never

        performed activities affecting the safety of operation of motor vehicles.



                                            Page 3 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 4 of 13




     12. During their relevant time of employment, the Plaintiffs PEDRO J. MARTE SILVERIO,

        and JAIRO J. LUNA worked more than 40 (forty) hours per week. The Plaintiffs were paid

        the same salary regardless of the number of hours worked in a week, and they were not

        paid for overtime hours at the mandatory rate of time and a half their regular rate, as

        established by the Fair Labor Standards Act.

     13. The Plaintiffs did not clock in and out, but they signed timesheets, and the Defendant was

        able to track the number of hours worked by the Plaintiffs and other similarly situated

        individuals. Even though the Plaintiffs worked more than 40 hours, they were not paid for

        overtime hours.

     14. Therefore, during the relevant period Defendant willfully failed to pay Plaintiffs for

        overtime wages at the rate of time and one-half their regular rate for every hour that they

        worked over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of

        1938 (29 U.S.C. 207(a)(1)).

     15. The Plaintiffs were paid bi-weekly with checks and paystubs that did not show the real

        number of hours worked.

     16. The Plaintiffs were not in agreement with the lack of payment for overtime hours and they

        complained multiple times to Manager Jose Rios. Plaintiff complained about the excessive

        hours worked and requested to be paid for overtime hours. The Manager Jose Rios always

        answered: “We don’t pay overtime here”.

     17. On or about March 16, 2020, Plaintiff PEDRO J. MARTE SILVERIO suffered an accident

        while working at the Defendant’s warehouse, and he did not receive the appropriate

        assistance under Florida Workers Compensation Law.




                                           Page 4 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 5 of 13




     18. Plaintiff JAIRO J. LUNA left his employment with Defendant to pursue better job

        opportunities on or about March 06, 2020.

     19. The Plaintiffs PEDRO J. MARTE SILVERIO and JAIRO J. LUNA seek to recover unpaid

        half-time, liquidated damages, and any other relief, as allowable by law. The Plaintiffs also

        request that the Defendant pay off to the Internal Revenue Service (IRS) any unpaid payroll

        taxes withheld on behalf of the Plaintiffs.

     20. The additional persons who may become Plaintiffs in this action are weekly-paid

        employees and/or former employees of Defendant who are and who were subject to the

        unlawful payroll practices and procedures of Defendant and were not paid regular wages,

        or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

        hours worked over forty.

                                   COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                          FAILURE TO PAY OVERTIME,
                   AS TO PLAINTIFF PEDRO J. MARTE SILVERIO

     21. Plaintiff PEDRO J. MARTE SILVERIO re-adopts every factual allegation concerning to

        him as stated in paragraphs 1-20 above, as if set out in full herein.

     22. Defendant GO FISH CARGO employed the Plaintiff PEDRO J. MARTE SILVERIO, from

        approximately from September 20, 2018, to March 16, 2020, or 78 weeks.

     23. Plaintiff was hired as a non-exempted, full-time, warehouse employee. Plaintiff was a

        salaried employee, and his last salary was $600.00 weekly.

     24. During his relevant time of employment, the Plaintiff PEDRO J. MARTE SILVERIO

        worked more than 40 (forty) hours per week. The Plaintiff was paid a salary regardless of

        the number of hours worked in a week, and he was not paid for overtime hours at the




                                             Page 5 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 6 of 13




        mandatory rate of time and a half his regular rate, as established by the Fair Labor

        Standards Act.

     25. Plaintiff had Sundays and Thursdays off, and he worked 5 days per week, a minimum

        average of 51.5 hours. (Plaintiff has already deducted 2.5 hours of lunch period).

     26. Plaintiff did not clock in and out, but he signed timesheets, and the Defendant was able to

        track the number of hours worked by Plaintiff and other similarly situated individuals. Even

        though Plaintiff worked more than 40 hours, he was not paid for overtime hours.

     27. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

        one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1). and 29 U.S.C.

        § 201 et seq.

     28. The Plaintiff was paid bi-weekly with checks with paystubs that did not show the real

        number of hours worked.

     29. The Plaintiff does not have time and payment records, but he will offer a preliminary good

        faith estimate of his unpaid overtime hours. The Plaintiff is going to use an average of 51.5

        working hours weekly, with a salary of $600.00 weekly.

     30. The records, if any, concerning the number of hours worked by the Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the

        possession and custody of the Defendant. However, upon information and belief,

        Defendant did not maintain time accurate records of hours worked by the Plaintiff and

        other employees.

     31. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.




                                             Page 6 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 7 of 13




     32. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of unpaid half-time overtime

        wages is as follows:

        *Please  note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate.


            a. Total amount of alleged unpaid O/T wages:

                  Five Thousand Two Hundred Twenty-Nine Dollars and 90/100 ($5,229.90)

            b. Calculation of such wages:

                  Total time of Employment: 78 weeks
                  Relevant weeks of employment: 78 weeks
                  Total number of hours worked: 51.5 hours weekly average
                  Total overtime hours: 11.5 weekly average
                  Salary: $600.00 weekly:51.5 hours= $11.65 regular rate
                  Regular wage rate: $11.65 an hour x 1.5=$17.48 O/T rate-$11.65 rate paid=$5.83
                  Half-time rate: $5.83 difference

                  O/T half-time difference $5.83 x 11.5 O/T hours=$67.05 weekly
                  $67.05 x 78 weeks=$5,229.90


            c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid half-time overtime wages.

     33. At all times material hereto, the Employer/Defendant failed to comply with Title 29 U.S.C.

        §207 (a) (1), in that Plaintiff and those similarly-situated performed services and worked

        more than the maximum hours provided by the Act, but no provision was made by the

        Defendant to properly pay them at the rate of time and one half for all hours worked in

        excess of forty hours (40) per workweek as provided in said Act.

     34. Defendant knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement
                                            Page 7 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 8 of 13




           of Plaintiff’s and those similarly-situated employee’s employment with Defendant as set

           forth above, and Plaintiff and those similarly-situated are entitled to recover double

           damages.

     35. Defendant GO FISH CARGO willfully and intentionally refused to pay Plaintiff overtime

           wages at the rate of time and one half his regular rate, as required by the law of the United

           States and remains owing Plaintiff these overtime wages since the commencement of

           Plaintiff’s employment with Defendant as set forth above.

     36. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

           this action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff and those similarly situated respectfully requests that this Honorable

  Court:

           A. Enter judgment for Plaintiff PEDRO J. MARTE SILVERIO and other similarly

              situated individuals and against the Defendant GO FISH CARGO, on Defendant’s

              willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

           B. Award Plaintiff PEDRO J. MARTE SILVERIO actual damages in the amount shown

              to be due for unpaid overtime compensation for hours worked more than forty weekly,

              with interests; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.




                                               Page 8 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 9 of 13




                                              JURY DEMAND

  Plaintiff PEDRO J. MARTE SILVERIO demands trial by a jury of all issues triable as of right by

  a jury.

                                      COUNT II:
                    WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                             FAILURE TO PAY OVERTIME,
                            AS TO PLAINTIFF JAIRO J. LUNA

      37. The Plaintiff JAIRO J. LUNA re-adopts every factual allegation concerning to him as

            stated in paragraphs 1-20 above, as if set out in full herein.

      38. Defendant GO FISH CARGO employed the Plaintiff JAIRO J. LUNA, from

            approximately from August 06, 2018, to March 06, 2020, or 82 weeks.

      39. Plaintiff was hired as a non-exempted, full-time, warehouse employee. Plaintiff was a

            salaried employee. Plaintiff had a salary of $650.00 during the first 12 weeks of

            employment, then he got a salary increase, and he was paid $750.00 weekly for the

            remaining 70 weeks.

      40. During his relevant time of employment, the Plaintiff JAIRO J. LUNA worked more than

            40 (forty) hours per week. The Plaintiff was paid a salary regardless of the number of hours

            worked in a week, and he was not paid for overtime hours at the mandatory rate of time

            and a half his regular rate, as established by the Fair Labor Standards Act.

      41. Plaintiff had Sundays and Thursdays off, and he worked 5 days per week, a minimum

            average of 50.5 hours.

      42. Plaintiff did not clock in and out, but he signed timesheets, and the Defendant was able to

            track the number of hours worked by Plaintiff and other similarly situated individuals. Even

            though Plaintiff worked more than 40 hours, he was not paid for overtime hours.




                                                Page 9 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 10 of 13




     43. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of time and

        one-half his regular rate for every hour that he worked over forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1). and 29 U.S.C.

        § 201 et seq.

     44. The records, if any, concerning the number of hours worked by the Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the

        possession and custody of the Defendant. However, upon information and belief,

        Defendant did not maintain time accurate records of hours worked by the Plaintiff and

        other employees.

     45. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     46. The Plaintiff does not have time and payment records, but he will offer a preliminary good

        faith estimate of his unpaid overtime hours. The Plaintiff is going to use an average of 50.5

        working hours weekly. After discovery, the Plaintiff will amend his calculations.

        *Please  note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate.


            a. Total amount of alleged unpaid O/T wages:

                  Six Thousand Two Hundred Seventy-Two Dollars and 84/100 ($6,272.84)

            b. Calculation of such wages:
               Total time of Employment: 82 weeks
               Relevant weeks of employment: 82 weeks
               Total number of hours worked: 50.5 hours weekly average
               Total overtime hours: 10.5 weekly average

                  1.- Overtime Calculations for 3 months or 12 weeks at paid at $650.00

                  Salary: $650.00 weekly: 50.5 hours= $12.88 regular rate
                  Regular wage rate: $12.88 an hour x 1.5=$19.32 O/T rate-$12.88 rate paid=$6.44
                  Half-time rate: $6.44 difference



                                            Page 10 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 11 of 13




                O/T half-time difference $6.44 x 10.5 O/T hours=$67.62 weekly
                $67.62 x 12 weeks=$811.44


                2.- Overtime calculations for 70 weeks paid at $750.00

                Salary: $750.00 weekly: 50.5 hours= $14.86 regular rate
                Regular wage rate: $14.86 an hour x 1.5=$22.29 O/T rate-$14.86 rate paid=$7.43
                Half-time rate: $7.43 difference

                O/T half-time difference $7.43 x 10.5 O/T hours=$78.02 weekly
                $78.02 weekly x 69 weeks=$5,461.40

                Total #1 and #2= $811.44 + $5,461.40=       $6,272.84

            c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid half-time overtime wages.


     47. At all times material hereto, the Employer/Defendant failed to comply with Title 29 U.S.C.

        §207 (a) (1), in that Plaintiff and those similarly-situated performed services and worked

        more than the maximum hours provided by the Act, but no provision was made by the

        Defendant to properly pay them at the rate of time and one half for all hours worked in

        excess of forty hours (40) per workweek as provided in said Act.

     48. Defendant knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendant as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     49. Defendant GO FISH CARGO willfully and intentionally refused to pay Plaintiff overtime

        wages at the rate of time and one half his regular rate, as required by the law of the United



                                           Page 11 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 12 of 13




         States and remains owing Plaintiff these overtime wages since the commencement of

         Plaintiff’s employment with Defendant as set forth above.

     50. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff JAIRO J. LUNA and those similarly situated respectfully requests that

  this Honorable Court:

         A. Enter judgment for Plaintiff JAIRO J. LUNA and other similarly situated individuals

             and against the Defendant GO FISH CARGO, on Defendant’s willful violations of the

             Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

         B. Award Plaintiff JAIRO J. LUNA actual damages in the amount shown to be due for

             unpaid overtime compensation for hours worked more than forty weekly, with

             interests; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                          JURY DEMAND

  Plaintiff JAIRO J. LUNA demands trial by a jury of all issues triable as of right by a jury.

  DATED: October 14, 2020

                                                   Respectfully submitted,

                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.

                                            Page 12 of 13
Case 1:20-cv-24205-DLG Document 1 Entered on FLSD Docket 10/14/2020 Page 13 of 13




                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiffs




                                   Page 13 of 13
